      Case: 1:21-cv-01215-JPC Doc #: 3 Filed: 09/15/21 1 of 6. PageID #: 15




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

BRIAN LEONARD,                             )     Case No. 1:21CV01215
                                           )
      Plaintiff,                           )     Judge J. Philip Calabrese
                                           )
v.                                         )     Magistrate Judge Thomas M. Parker
                                           )
BEDROCK MANAGEMENT                         )
SERVICES, LLC,                             )
                                           )
       Defendant.                          )
                                           )

                              OPINION AND ORDER

      On June 21, 2021, pro se plaintiff Brian Leonard filed this complaint against

Bedrock Management Services, LLC, alleging a violation of Title II of the Civil Rights

Act of 1964 regarding places of public accommodation, 42 U.S.C. § 2000a et seq., and

discrimination in violation of Ohio Revised Code § 4112.02(G) (Doc. No. 1). He seeks

$250,000 in damages. Plaintiff has also filed an application to proceed in forma

pauperis (Doc. No. 2).

                                    Background

      Plaintiff appears to allege discrimination based on his race, in violation of Title

II of the Civil Rights Act of 1964, 42 U.S.C. § 2000a et seq., and Ohio Revised Code §

4112.02(G). Plaintiff states in his Complaint that on December 17, 2019, he

purchased a lottery ticket from a vendor at Tower City. He contends that a security

guard instructed him to leave. (Doc. No. 1 at 3). Plaintiff claims that the security

guard “always followed [him] for no reason”; he is not welcome at Tower City; he

“never caused any problems other than my race being black”; and “they tell[] security
       Case: 1:21-cv-01215-JPC Doc #: 3 Filed: 09/15/21 2 of 6. PageID #: 16




to harass … and intimidate people of color.” (Id. at 4). Plaintiff asserts that his civil

rights have been violated as a result of the security guard’s actions.

       Plaintiff seeks $250,000 “for retaliation that happen[ed] back in February and

March of 2020” after he filed a complaint with the Ohio Civil Rights Commission. (Id.

at 4-5).

                                      Discussion

       Pro se pleadings are liberally construed. Boag v. MacDougall, 454 U.S. 364,

365, 102 S. Ct. 700, 70 L. Ed. 2d 551 (1982) (per curiam); Haines v. Kerner, 404 U.S.

519, 520, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972). The district court, however, is

required to dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to

state a claim upon which relief may be granted or if it lacks an arguable basis in law

or fact. Neitzke v. Williams, 490 U.S. 319, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989);

Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99

F.3d 194, 197 (6th Cir. 1996). An action has no arguable basis in law when a

defendant is immune from suit or when a plaintiff claims a violation of a legal interest

which clearly does not exist. Neitzke, 490 U.S. at 327. Additionally, an action has no

arguable factual basis when the allegations are delusional or rise to the level of the

irrational or “wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 33, 112 S. Ct.

1728, 118 L. Ed. 2d 340 (1992). See also Lawler, 898 F.2d at 1199.

       When determining whether a plaintiff has stated a claim upon which relief can

be granted, the Court must construe the complaint in the light most favorable to the

plaintiff, accept all factual allegations as true, and determine whether the complaint



                                           2
       Case: 1:21-cv-01215-JPC Doc #: 3 Filed: 09/15/21 3 of 6. PageID #: 17




contains “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The

plaintiff’s obligation to provide the grounds for relief “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Id. at 555. Although a complaint need not contain detailed factual allegations,

its “[f]actual allegations must be enough to raise a right to relief above the speculative

level . . . on the assumption that all the allegations in the complaint are true.” Id.

(citation omitted). The court is “not bound to accept as true a legal conclusion couched

as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L.

Ed. 2d 209 (1986).

       The Supreme Court explained the “plausibility” requirement, stating that “[a]

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868

(2009). Further, “[t]he plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556). This determination is a “context-specific task

that requires the reviewing court to draw on its judicial experience and common

sense.” Id. at 679.

       Plaintiff alleges that Defendant discriminated against him in violation of Title

II of the Civil Rights Act of 1964, 42 U.S.C. § 2000a et seq., and Ohio Revised Code §

4112.02(G), because of his race.



                                            3
      Case: 1:21-cv-01215-JPC Doc #: 3 Filed: 09/15/21 4 of 6. PageID #: 18




      Title II prohibits public accommodations from discriminating on the basis of

race, color, religion, or national origin. 42 U.S.C. § 2000a. To establish a prima facie

case of race discrimination under Title II, Plaintiff must allege facts suggesting that

he (1) is a member of a protected class; (2) attempted to exercise the right to full

benefits and enjoyment of a place of public accommodation; (3) was denied those

benefits and enjoyment by the defendants; and (4) was treated less favorably by the

defendants than similarly situated persons who are not members of the protected

class. Fall v. LA Fitness, 161 F. Supp. 3d 601, 605-06 (S.D. Ohio 2016) (a Title VII-

inspired burden shifting analysis for Title II public accommodation claims is

appropriate) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817,

36 L. Ed. 2d 668 (1973)) (further citation omitted); Bormuth v. Dahlem Conservancy,

837 F. Supp. 2d 667, 674 (E.D. Mich. 2011) (same). The remedy provided by Title II,

is limited to injunctive and declaratory relief. See 42 U.S.C. § 2000a-3(a); Newman v.

Piggie Park Enters, Inc., 390 U.S. 400, 402, 88 S. Ct. 964, 19 L.Ed.2d 1263 (1968)

(stating that “[w]hen a plaintiff brings an action under [Title II], he cannot recover

damages”); Watson v. Fraternal Order of Eagles, 915 F.2d 235, 241 (6th Cir. 1990)

(finding that “Title II only permits the issuance of an injunction and declaratory

relief.”); Paschal v. Doctors Assocs., No. 4:17cv1635, 2017 U.S. Dist. LEXIS 152087,

at *8-9 (N.D. Ohio Sep. 19, 2017) (finding plaintiff failed to state a claim for relief

because he seeks only monetary damages).

      Here, Plaintiff seeks money damages only for the “retaliation” that he

experienced in March and February, 2020. (Doc. No. 1 at 4). Because the remedy



                                           4
         Case: 1:21-cv-01215-JPC Doc #: 3 Filed: 09/15/21 5 of 6. PageID #: 19




Plaintiff seeks is not available under Title II, he fails to state a claim upon which

relief may be granted. Paschal, 2017 U.S. Dist. LEXIS 152087, at *8-9; see also LA

Fitness, 161 F. Supp. 3d at 604. Plaintiff’s Title II claim is therefore dismissed.

         To the extent Plaintiff claims a civil rights violation under Ohio Revised Code

§ 4112.02(G), the Court declines to exercise supplemental jurisdiction over those

claims. A district court “may decline to exercise supplemental jurisdiction over a

claim” if that court “has dismissed all claims over which it has original jurisdiction.”

28 U.S.C. § 1367(c)(3). The decision to exercise supplemental jurisdiction depends on

“judicial economy, convenience, fairness, and comity [...].” Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350, 108 S. Ct. 614, 98 L. Ed. 2d 720 (1988). “When all federal

claims are dismissed before trial, the balance of considerations usually will point to

dismissing the state law claims or remanding them to state court if the action was

removed.” Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1254-55 (6th Cir.

1996).

         Having dismissed Plaintiff’s federal claims at this early stage of litigation, the

Court declines to exercise supplemental jurisdiction over any state law claim Plaintiff

may have asserted. Plaintiff’s state law claims are therefore dismissed without

prejudice.

                                       Conclusion

         For the foregoing reasons, Plaintiff’s complaint alleging a violation of Title II

is dismissed pursuant to 28 U.S.C. § 1915(e). To the extent Plaintiff claims a violation




                                             5
      Case: 1:21-cv-01215-JPC Doc #: 3 Filed: 09/15/21 6 of 6. PageID #: 20




of his rights under state law, his claim is dismissed without prejudice. Plaintiff’s

application to proceed in forma pauperis (Doc. No. 2) is granted.

      The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this

decision may not be taken in good faith.

      SO ORDERED. Dated: September 15, 2021




                                       J. Philip Calabrese
                                       United States District Judge
                                       Northern District of Ohio




                                           6
